DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments an arguments filed June 30, 2021.  Claims 1-15 are currently pending wherein claims 1-12 read on an active energy ray curable composition, claim 13 reads on a method for producing said composition, claim 14 reads on a method of producing a cured product, and claim 15 reads on a cured product obtained by the method of claim 14.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The pending claims are allowable over the closest references: Woods et al (US 2018/0371124) and Swords et al (US 2010/0029978).

Summary of claim 1:
An active energy ray-curable composition comprising: 
an anionically polymerizable compound represented by formula (1):

    PNG
    media_image1.png
    209
    448
    media_image1.png
    Greyscale

wherein EWG represents an electron-withdrawing group, X represents a single bond or an oxygen atom (-O-), R represents an n-valent organic group, and n represents an integer of 1 to 6; 
when n is an integer of 2 to 6, the respective EWG and the respective X may be the same or different; and 
when n is 1, EWG and R may be bonded; and
a photobase generator compound represented by formula (2):

    PNG
    media_image2.png
    301
    285
    media_image2.png
    Greyscale

wherein ring A represents an aromatic ring that may be substituted or a heteroaromatic ring that may be substituted; R1 and R2 are the same or different and 1 and R2 may be bonded to each other to form a ring together with an adjacent nitrogen atom; and the ring may be substituted.

Summary of claim 14:
A method for producing a cured product, the method comprising 
irradiating an active energy ray-curable composition with an active energy ray, the active energy ray-curable composition comprising:
an anionically polymerizable compound represented by formula (1):

    PNG
    media_image1.png
    209
    448
    media_image1.png
    Greyscale

wherein EWG represents an electron-withdrawing group, X represents a single bond or an oxygen atom (-O-), R represents an n-valent organic group, and n represents an integer of 1 to 6; 
when n is an integer of 2 to 6, the respective EWG and the respective X may be the same or different; and 
when n is 1, EWG and R may be bonded; and
a photobase generator compound represented by formula (2):

    PNG
    media_image2.png
    301
    285
    media_image2.png
    Greyscale

wherein ring A represents an aromatic ring that may be substituted or a heteroaromatic ring that may be substituted; R1 and R2 are the same or different and each represents a hydrogen atom or an alkyl group; R1 and R2 may be bonded to each other to form a ring together with an adjacent nitrogen atom; and the ring may be substituted.


Woods teaches a photocurable composition (title) that contains 2-cyanoacrylates (abstract) such as ethyl-2-cyanoacrylate (0021) (reading on formula (1) and a photolatent base having the following structure:

    PNG
    media_image3.png
    81
    189
    media_image3.png
    Greyscale

(0023) wherein

    PNG
    media_image4.png
    130
    277
    media_image4.png
    Greyscale

(0023).  However, Woods does not teach or fairly suggest the claimed active energy ray curable composition wherein the photobase generator has the specifically claimed structure, in particular, wherein the carbon of the amide group is bonded directly to the heteroaromatic ring.


Swords teaches a polymerizable adhesive composition (abstract) that contains a cyanacrylate (abstract) having the following structure:

    PNG
    media_image5.png
    83
    113
    media_image5.png
    Greyscale

(0023) with the preferred compounds being the following:

    PNG
    media_image6.png
    170
    269
    media_image6.png
    Greyscale

However, Swords does not teach or fairly suggest the claimed active energy ray curable composition wherein the composition contains the specifically claimed photobase generator reading on the claimed formula (2).

In light of the discussion above, it is obvious that the pending claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763